DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Objections
Claims 1, 3-5, and 7 are objected to because of the following informalities: Claims 1, 3-5, and 7 do not have clear antecedent basis for "the image.” (For examination purposes, this limitation is interpreted to refer to an image of “a plurality of images” in claims 1 and 7.) Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “an image generation unit” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 2012/0287165) in view of Perlman (US 2011/0107220), Katsumata et al. (US 2015/0365548), and Shiratori (US 2019/0028596).
Regarding claim 1, Yamada teaches/suggests: A display method of displaying on a display unit (Yamada Fig. 2: display device 1), an image group in which a plurality of images arranged on a first virtual axis are rotated about each of second virtual axes intersecting the first virtual axis, and are arranged side by side in a first direction (Yamada [0067]: “The menu screen includes a thumbnail image group G1 (a plurality of thumbnail images) arranged in a row;” [0073]: “The thumbnail image after deformation is created by erecting an original image upright on a horizontal plane N within a virtual space, and rotating the image about a virtual rotation axis M (a left side of the thumbnail image before deformation, in this example) as a center through an angle of rotation .theta. from the reference state.” [The horizontal plane meets the claimed first virtual axis.]), wherein a length of the image in the first direction or a length of the image in a second direction which intersects the first direction is set (Yamada [0074]: “The thumbnail image in the reference state is in a rectangular shape having a length L in the vertical direction and a length S in the horizontal direction.” [The vertical and horizontal directions meet the claimed first and second directions, respectively.]).

Yamada does not teach/suggest further rotated about the first virtual axis. Perlman, however, teaches/suggests further rotated about the first virtual axis (Perlman [0495]: “In one embodiment, any thumbnails for non-TV content (e.g. video games or movies) are replaced with thumbnails containing TV content by visually rotating the thumbnails around a horizontal axis.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify some thumbnail images of Yamada to rotate around the horizontal axis as taught/suggested by Perlman in order to be replaced.

Yamada further teaches/suggests a longer length of the length of the image in the first direction and the length of the image in the second direction is set to be constant in the image group (Yamada Fig. 7: the illustrated thumbnail images having a constant longer length in the vertical direction). Yamada as modified by Perlman does not teach/suggest a shorter length of the length of the image in the first direction and the length of the image in the second direction is set to be constant in the image group. Katsumata, however, teaches/suggests a shorter length of the length of the image in the first direction and the length of the image in the second direction is set to be constant in the image group (Katsumata Fig. 4: the illustrated thumbnail images having a constant shorter length in the vertical direction). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify some thumbnail images of Yamada as modified by Perlman to be displayed having a constant shorter length in the vertical direction as taught/suggested by Katsumata in order to be in landscape mode.

Yamada as modified by Perlman and Katsumata does not teach/suggest such that when a ratio of the length of the image in the first direction to the length of the image in the second direction is within a predetermined range, a shorter length of the length of the image in the first direction and the length of the image in the second direction is set to be constant in the image group, and when the ratio of the length of the image in the first direction to the length of the image in the second direction is outside the predetermined range, a longer length of the length of the image in the first direction and the length of the image in the second direction is set to be constant in the image group. Shiratori, however, teaches/suggests a ratio of the length of the image in the first direction to the length of the image in the second direction is within a predetermined range, and the ratio of the length of the image in the first direction to the length of the image in the second direction is outside the predetermined range (Shiratori [0033]: “If the aspect ratio of an image selected by a user exceeds the maximum ratio of the range of predetermined aspect ratios, the display controller 201 performs control so that a thumbnail image of the selected image will be displayed on the trimming screen 120.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify some thumbnail images of Yamada as modified by Perlman and Katsumata such that the length is trimmed as taught/suggested by Shiratori in order to maintain a range of predetermined aspect ratios.

As such, Yamada as modified by Perlman, Katsumata, and Shiratori teaches/suggests such that when a ratio of the length of the image in the first direction to the length of the image in the second direction is within a predetermined range, a shorter length of the length of the image in the first direction and the length of the image in the second direction is set to be constant in the image group (Katsumata Fig. 4: the illustrated thumbnail images having a constant shorter length in the vertical direction; Shiratori [0033]: “If the aspect ratio of an image selected by a user exceeds the maximum ratio of the range of predetermined aspect ratios, the display controller 201 performs control so that a thumbnail image of the selected image will be displayed on the trimming screen 120.” [In view of Katsumata and Shiratori, there would be no trimming when the aspect ratio does not exceed the maximum (the claimed within a predetermined range); therefore, the shorter length in the vertical direction would be the same as that of another thumbnail image (the claimed set to be constant).]), and when the ratio of the length of the image in the first direction to the length of the image in the second direction is outside the predetermined range, a longer length of the length of the image in the first direction and the length of the image in the second direction is set to be constant in the image group (Yamada Fig. 7: the illustrated thumbnail images having a constant longer length in the vertical direction; Shiratori [0033]: “If the aspect ratio of an image selected by a user exceeds the maximum ratio of the range of predetermined aspect ratios, the display controller 201 performs control so that a thumbnail image of the selected image will be displayed on the trimming screen 120.” [In view of Yamada and Shiratori, there would be trimming when the aspect ratio exceeds the maximum (the claimed outside the predetermined range); therefore, the longer length in the vertical direction would be the same as that of another thumbnail image (the claimed set to be constant).]).

Regarding claim 3, Yamada as modified by Perlman, Katsumata, and Shiratori teaches/suggests: The display method according to claim 1, wherein the longer length of the length of the image in the first direction and the length of the image in the second direction is set to a predetermined value (Yamada Fig. 7: the illustrated thumbnail images having a constant longer length in the vertical direction).

Regarding claim 4, Yamada as modified by Perlman, Katsumata, and Shiratori teaches/suggests: The display method according to claim 1, wherein the image is displayed to fit in an occupied area with the ratio of the length of the image in the first direction to the length of the image in the second direction, as a predetermined aspect ratio (Shiratori [0033]: “If the aspect ratio of an image selected by a user exceeds the maximum ratio of the range of predetermined aspect ratios, the display controller 201 performs control so that a thumbnail image of the selected image will be displayed on the trimming screen 120.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 6, Yamada as modified by Perlman, Katsumata, and Shiratori teaches/suggests: The display method according to claim 1, wherein when a display area in which the image group is displayed is below a predetermined value, either one of 

Claim 7 recites limitations similar in scope to those of claim 1, and is rejected using the same rationale. Yamada as modified by Perlman, Katsumata, and Shiratori further teaches/suggests an image generation unit (Yamada Fig. 2: controller 2).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 2012/0287165) in view of Perlman (US 2011/0107220), Katsumata et al. (US 2015/0365548), and Shiratori (US 2019/0028596) as applied to claim 1 above, and further in view of Cuomo et al. (US 6836878).
Regarding claim 5, Yamada as modified by Perlman, Katsumata, and Shiratori teaches/suggests an interval between the images (Yamada [0076]: “Here, the interval (distance) between the i-.sup.th thumbnail image and the (i+1)-.sup.th thumbnail image is expressed as d (i).”). Yamada as modified by Perlman, Katsumata, and Shiratori does not teach/suggest: The display method according to claim 1, wherein in the image group, when there are more images that are longer in the first direction than the second direction than the images that are longer in the second direction than the first direction, an interval between the images is displayed wider than when there are more images that are longer in the second direction than the first direction. Cuomo, however, teaches/suggests an interval between the images is displayed wider (Cuomo col. 7 ll. 24-50: “If the class tree 68 for a selected class package is too large to fit within the class window 62, horizontal and vertical scroll bars may be added to the class window 62 so that the developer can manipulate the class window 62 to view the entire class tree 68. Alternatively, the structure of the class tree 68 may itself be movable and manipulable via a mouse so that the tree 68 can be moved so that different portions are visible within the class window 62, the lengths of the branches are made longer or shorter, the spacing between the boxes can be modified, etc.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify interval of Yamada to be wider or narrower as taught/suggested by Cuomo in order for the thumbnail images to fit within the display area.

As such, Yamada as modified by Perlman, Katsumata, Shiratori, and Cuomo teaches/suggests wherein in the image group, when there are more images that are longer in the first direction than the second direction than the images that are longer in the second direction than the first direction, an interval between the images is displayed wider than when there are more images that are longer in the second direction than the first direction (Yamada Fig. 7: the illustrated thumbnail images having a constant longer length in the vertical direction; Katsumata Fig. 4: the illustrated thumbnail images having a constant shorter length in the vertical direction; Cuomo col. 7 ll. 24-50: “If the class tree 68 for a selected class package is too large to fit within the class window 62, horizontal and vertical scroll bars may be added to the class window 62 so that the developer can manipulate the class window 62 to view the entire class tree 68. Alternatively, the structure of the class tree 68 may itself be movable and manipulable via a mouse so that the tree 68 can be moved so that different portions are visible within the class window 62, the lengths of the branches are made longer or shorter, the spacing between the boxes can be modified, etc.”). In view of Yamada, Katsumata, and Cuomo, when there are more landscape thumbnail images (the claimed longer in the second direction than the first direction), the interval would be narrower for them to fit within the display area. On the other hand, when there are more portrait thumbnail images (the claimed longer in the first direction than the second direction), the interval would be wider and they still would fit within the display area.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The limitation “wherein the predetermined range is a range of 1/√2 or more and √2 or less,” taken as a whole, renders the claims patentably distinct over the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2006/0293771 – constant length for thumbnail images
US 2013/0101210 – aspect ratio constraints
US 2019/0138175 – tiling scroll display
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-TUAN V NGUYEN/
Primary Examiner, Art Unit 2611